
	

113 HR 117 IH: Handgun Licensing and Registration Act of 2013
U.S. House of Representatives
2013-01-03
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		113th CONGRESS
		1st Session
		H. R. 117
		IN THE HOUSE OF REPRESENTATIVES
		
			January 3, 2013
			Mr. Holt introduced
			 the following bill; which was referred to the
			 Committee on the
			 Judiciary
		
		A BILL
		To provide for the mandatory licensing and registration
		  of handguns.
	
	
		1.Short titleThis Act may be cited as the
			 Handgun Licensing and Registration Act
			 of 2013.
		2.Federal handgun
			 licensing and registration system to apply in any State that does not have a
			 handgun licensing and registration system that meets certain
			 requirements
			(a)In
			 generalChapter 44 of title
			 18, United States Code, is amended by adding at the end the following:
				
					932.Licensing and
				registration of handguns
						(a)(1)The Attorney General of
				the United States shall establish a Federal system for the licensing and
				registration of all handguns owned, possessed, or controlled in the United
				States, which shall include a method for easily retrieving information
				sufficient to identify—
								(A)each resident of a State to which this
				subsection applies who owns, possesses, or controls a handgun; and
								(B)the handgun.
								(2)It shall be unlawful for a person to
				own, possess, or control a handgun in a State to which this subsection applies
				unless the person—
								(A)is licensed to do so by the system
				established pursuant to paragraph (1); and
								(B)has registered the handgun with a
				Federal, State, or local law enforcement agency.
								(b)Subsection (a)
				shall not apply in a State if there is in effect a certification by the
				Attorney General of the United States that the State has in effect a system for
				the licensing and registration of handguns owned, possessed, or controlled in
				the State that—
							(1)includes a method
				for easily retrieving information sufficient to identify—
								(A)each resident of
				the State who owns, possesses, or controls a handgun in the State; and
								(B)the handgun;
				and
								(2)at a minimum,
				imposes criminal penalties on any person who owns, possesses, or controls a
				handgun in the State, and who—
								(A)has not completed
				training in firearms safety;
								(B)is not licensed by
				the State to possess a handgun; or
								(C)has not registered
				the handgun with a Federal, State, or local law enforcement agency.
								(c)A certification
				under subsection (b) with respect to a State shall have no force or effect on
				or after the date the Attorney General finds, after an opportunity for a
				hearing on the record, that the State does not have in effect the system
				described in subsection (b).
						(d)The Attorney
				General shall prescribe such regulations as may be necessary to carry out this
				section.
						.
			(b)PenaltiesSection
			 924(a) of such title is amended by adding at the end the following:
				
					(7)Whoever knowingly violates section
				931(a)(2) shall be fined under this title, imprisoned not less than 15 years,
				or both. The court shall not suspend a sentence of imprisonment imposed under
				this paragraph or impose a probationary sentence under this
				paragraph.
					.
			(c)Clerical
			 amendmentThe table of sections for such chapter is amended by
			 adding at the end the following:
				
					932. Licensing and registration of
				handguns..
				
			(d)Effective
			 dateThe amendments made by this section shall apply to conduct
			 engaged in after the 2-year period that begins with the date of the enactment
			 of this Act.
			
